Ms. Judy Besancon, Risk Management Director Office of Chief Counsel Department of Human Services 1031 Donaghey Plaza South P.O. Box 1437 Little Rock, Arkansas 72203-1437
Dear Ms. Besancon:
This is in response to the request of five Department of Human Services ("DHS") employees inquiring whether the release of their employment applications to a newspaper would be consistent with the provisions of the Arkansas Freedom of Information Act ("FOIA"), codified at A.C.A. §§25-19-101 to -107 (1987 and Supp. 1995). The five employees have requested that I address my response to you.
This office has opined on numerous occasions that employment applications are generally subject to disclosure under the FOIA. See, e.g., Ops. Att'y Gen. 96-190; 95-291; 95-244; 95-113; 94-187; 93-421; 93-263; 93-114; 90-248; 88-133; 87-189; 87-154; 87-108; and 87-070. I have enclosed for your review a copy of Opinion 95-244, issued to a DHS employee, which reaches this conclusion. That opinion concludes that as a general matter, employment applications are subject to public inspection and copying, but that certain information contained therein may need to be deleted under A.C.A. § 25-19-105(b)(10) to the extent its release would constitute a "clearly unwarranted invasion of personal privacy." Specifically, it was concluded in Opinion 95-244 that the custodian's decision to excise the employee's social security number was consistent with the FOIA. In addition, any medical or scholastic information included on an employment application must be deleted prior to release.1 As stated in Op. Att'y Gen. 93-421, it is "difficult to conceive of other information in or accompanying an employment application the disclosure of which would constitute a clearly unwarranted invasion of personal privacy." Thus, with the exceptions noted above, such applications are generally subject to public disclosure.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
1 Medical records and scholastic records are exempt from disclosure under a separate, specific provision of the FOIA. A.C.A. §25-19-105(b)(2). With regard to scholastic records, this office has stated that grade transcripts are scholastic records for purposes of the FOIA exemption, but that lists of schools attended and degrees received are not. Op. Att'y Gen. 87-108.